Citation Nr: 0021920	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  95-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
postoperative residuals of left thoracotomy for recurrent 
spontaneous pneumothorax with emphysematous changes by X-ray, 
currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from February 1958 to 
April 1961.  
This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  

In January 1997, the Board remanded this matter to the RO for 
further development.  As the requested development was 
accomplished, but the denial of the claim continued; the case 
has been returned to the Board for further development. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran's postoperative residuals of left thoracotomy 
for recurrent spontaneous pneumothorax with emphysematous 
changes by X-ray include prolonged expiratory phase, 
increased density of the pleural reflection, and volume loss 
in the left upper lung zone; episodes of bronchitis; and 
subjective complaints of chest pain, shortness of breath, 
fatigue, and a limited ability to walk long distances.

3.  Pulmonary function testing in October 1994 revealed an 
FEV-1 that was 58 percent of predicted; pulmonary function 
testing performed after October 1994 (but prior to September 
13, 1995) revealed an FEV-1 that was 68 percent of predicted, 
and an FVC that was 79 percent of predicted; and pulmonary 
function testing in June 1999 revealed an FEV-1 that was 66.5 
percent of predicted, and an FEV-1/FVC that was 64 percent of 
predicted. 


CONCLUSION OF LAW

The criteria for an evaluation in access of 30 percent for 
postoperative residuals of left thoracotomy for recurrent 
spontaneous pneumothorax with emphysematous changes by X-ray 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.96, 4.97, Diagnostic Code 6843 (1999); 38 C.F.R. 
§ 4.97, Diagnostic Code 6814 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In a December 1961 rating action, the RO granted service 
connection for left spontaneous pneumothorax.  Subsequent 
medical records reflect that the veteran underwent a left 
exploratory thoracotomy with excision of apical blebs and 
small wedge of the lung in 1968.  In March 1981, the RO 
recharacterized the service-connected lung disability as 
postoperative residuals of left thoracotomy for recurrent 
spontaneous pneumothorax with emphysematous changes by X-
rays.  A 30 percent disability evaluation was assigned.  

VA outpatient treatment records dated from December 1992 to 
May 1993 reflect that the veteran was seen for his service-
connected respiratory disability.  The veteran's subjective 
complaints included pain and fatigue.  In February 1993, the 
veteran complained of a burning pain in the left anterior 
chest that radiated into the back and that increased with 
coughing on movement.  A physical examination of the chest 
revealed, in pertinent part, that the chest was clear to 
percussion and auscultation.  The diagnosis was chest wall 
pain.  

In September 1994, an informal claim was received from the 
veteran for an increased rating for his service-connected 
lung disability.  

A VA compensation and pension examination was provided in 
October 1994.  It was noted that the veteran worked on a used 
car lot about 25 hours per week and that he had been able to 
work the past 12 weeks.  On physical examination, the lungs 
were clear.  The veteran weighed 151 pounds; it was noted 
that the veteran had lost weight and that he was weighing 139 
pounds.  X-rays of the chest showed no acute infiltrates or 
acute process.  The chest was considered stable.  The 
examiner observed a 13 by 1/2 centimeter (cm) scar located on 
the left chest posterior to anterior.  The scar was 
hypersensitive to light touch, and it was unsightly.  It was 
noted that an X-ray report dated in October 1993 revealed, in 
pertinent part, status post left thoracotomy with bilateral 
apical pleural thickening and fibrosis in the left upper 
lobe.  There was calcified left perihilar lymph node.  The 
left helium was retracted toward the apex.  An 
electrocardiogram (EKG) showed normal sinus rhythm.  The 
diagnoses included history of multiple pneumothoraces with 
thoracotomy during a pleurectomy and partial removal of the 
left lower lobe of the lung; sequelae have included multiple 
episodes of bronchitis and several episodes of pneumonia.  

In November 1994, the RO denied the veteran's claim for an 
increased rating for the service-connected respiratory 
disability and continued the 30 percent disability 
evaluation.  

In January 1995, the veteran was admitted to a VA medical 
facility primarily for an onset of transient right-sided 
weakness.  It was noted that the veteran had not been feeling 
well since a cerebrovascular accident in July 1994.  A 
physical examination revealed, in pertinent part, that the 
veteran was not in acute respiratory distress.  His lungs 
were clear to auscultation.  

The report of an October 1994 pulmonary function test, 
received in June 1995, revealed a restrictive defect.  FEV-1 
was then recorded 58 percent of predicted; however, it was 
recommended that the veteran undergo repeat pulmonary 
function studies with disffusing capacity of the lung for CO 
(DLCO) and lung volumes.  VA outpatient treatment records 
also received in June 1995 include a March 1995 report 
indicating that subjective complaints included increased 
shortness of breath and fatigue.  A physical examination 
proved that the chest was clear to percussion and 
auscultation.  Entries dated in December 1994 and April 1995 
reflect that treatment for bronchitis.  It was noted that the 
bronchitis was associated the veteran's smoking that resulted 
in aggravating his upper respiratory disability.

The undated report associated with pulmonary function testing 
performed after October 1994 (but prior to September 13, 
1995, the date of receipt of the report) revealed an FEV-1 
that was 68 percent of predicted, an FVC that was 79 percent 
of predicted, and normal total lung capacity at 99 percent 
predicted.  The impression was mild obstructive lung disease; 
it was also noted that the slight reduction in diffusion 
capacity would be consistent with obstructive process such as 
emphysema; and that the restrictive defect noted in October 
1994 could have been due to air trapping.  

When examined by VA in April 1997, the veteran reported that 
he had an asthma attack four years ago.  It was noted that 
the veteran uses Albuterol and Proventil inhalers for 
shortness of breath about two times per day.  He reported 
some productive cough in the past.  The veteran indicated 
that he could walk only about 75 feet before having to stop 
and rest and that he experienced shortness of breath on 
exertion.  Additional complaints included fatigue upon 
awakening, chest pains in the left lateral chest, soreness 
and tenderness in the left lateral chest.  On physical 
evaluation, the veteran weighed 137.5 pounds.  It was noted 
that the veteran weighed 130 pounds one year ago.  The lungs 
were clear.  There was tenderness in the left upper anterior 
chest and tenderness over the incision in the left anterior 
lateral chest wall.  It was noted that X-rays of the chest 
showed no significant interval changes in the appearance of 
the chest with volume loss noted in the left upper lung zone.  
There was retraction of the Hilum Cephalad and increased 
density involving the pleural reflection in that location.  
The impression was post surgical changes, left hemithorax 
since October 1996.  The diagnosis was status-post surgical 
changes, left hemithorax including volume loss in the left 
upper lung zone, retraction of the Hilium and Cephalad and 
increased density involving the pleural reflection in that 
location.  

VA outpatient treatment records dated in 1999 reflect that 
the veteran was seen for respiratory complaints.  In February 
1999, the veteran demonstrated symptoms associated with 
chronic obstructive pulmonary disease (COPD).  It was noted 
that the veteran continued to smoke and that he had 
intermittent productive sputum.  The veteran reported that 
limited walking caused dyspnea and some pain in the legs.  In 
March 1999, the veteran reported that he was seen in February 
1999 and was diagnosed as having the flu.  He stated that he 
had shortness of breath and thought that he was dying the 
previous night and that he had pneumonia or a collapsed lung.  
A March 1999 entry shows complaints of upper respiratory 
problems/bronchitis.  The veteran reported having productive 
coughs, wheezing with activity, and dysuria.  A physical 
examination of the chest revealed expiratory wheezes and 
rales.  The assessment was bronchitis with mild bronchospasm.  
A few days later, the veteran was seen on a follow-up of 
bronchitis.  At that time, the veteran complained of 
nonproductive coughing episodes.  His lungs were clear.  X-
rays of the chest dated in March 1999 revealed status post 
lobectomy, left and post surgical change in the left lung 
apex and bilateral apical pleural thickening remaining since 
June 1998.  No new process or infiltrate was noted in the 
interval.  In May 1999, the veteran was seen on an emergency 
basis for the flu.  His symptoms included phlegm and a 
burning sensation when coughing.  The lungs were clear.  In 
June 1999, the veteran reported light-headedness, chest 
pressure, sobbing, and racing heart.  He noted that he had 
taken Viagra and that he had been sick since taking the 
substance.  A pulmonary function test dated in June 1999 
revealed, in pertinent part, that FEV1 predicted was 66.5 
percent and that FEV1/FVC was 64 percent.  The interpretation 
was mild obstructive airway diseases.  

The report of a VA compensation and pension examination dated 
in June 1999 reveals that veteran had chronic bronchitis and 
pneumonia in 1997.  It was noted that he was employed full 
time in sales, that he continued to smoke, and that he 
experienced shortness of breath when walking any distance.  
He current medications include Ipratropium, Bromide, and 
Albuterol inhalers.  On physical examination, the veteran 
weighed 138 pounds.  It was noted that this has been his 
weight over the past year.  The examiner observed that the 
veteran had a non-productive cough.  His lungs were clear to 
auscultation and percussion.  The veteran exhibited a 
prolonged expiratory phase.  The veteran complained of 
tenderness of the incision in the left anterior lateral chest 
wall and upper anterior chest.  The diagnosis was status post 
surgical changes of the left hemithorax as seen on X-ray 1997 
with mild obstruction.  

Analysis

Initially, the Board notes that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board also finds that all relevant 
evidence for an equitable disposition of the claim has been 
obtained, and that no further assistance to the veteran is 
required to comply with VA's duty to assist him pursuant to 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. Part 4. When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7. 
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

During the course of this appeal, VA revised the criteria for 
evaluating respiratory disabilities, including pneumothorax, 
effective October 7, 1996.  61 Fed. Reg. 46720 (1996).  The 
Board notes that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the veteran applies, absent 
congressional or Secretarial intent to the contrary.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this regard, 
the General Counsel has recently held that where a law or 
regulation change during the pendency of a claim for an 
increased rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997).  The Board notes that the RO has 
considered the claim under the former criteria and revised 
criteria in Supplemental Statements of the Case dated in May 
1999 and January 2000.  Therefore, there is no prejudice to 
the veteran in the Board doing likewise and applying the more 
favorable result.  

The veteran's service-connected postoperative residuals of 
left thoracotomy for recurrent spontaneous pneumothorax with 
emphysematous is currently evaluated as 30 percent disabling 
under DC 6814.  Under the former applicable criteria, 
spontaneous pneumothorax was to rated as totally (100 
percent) disabling for a period of six months and thereafter 
any residuals were to be rated, by analogy, under Diagnostic 
Code 6602 (1996), which pertains to the rating of bronchial 
asthma.  Under this latter code, mild asthma with paroxysms 
of asthmatic type breathing (high pitched expiratory wheezing 
and dyspnea) occurring several times a year with no clinical 
findings between attacks warranted a 10 percent disability 
rating; moderate asthma involving rather frequent asthmatic 
attacks (separated by only ten to fourteen day intervals) 
with moderate dyspnea on exertion between attacks warranted a 
30 percent rating; severe asthma involving frequent attacks 
of asthma (one or more attacks weekly), marked dyspnea on 
exertion between attacks with only temporary relief by 
medication where more than light manual labor is precluded 
warranted a 60 percent rating and pronounced asthma, 
involving very frequent asthmatic attacks with severe dyspnea 
on slight exertion between attacks and with marked loss of 
weight or other evidence of severe impairment of health 
warranted the assignment of a 100 percent rating. 

Under the revised criteria, pneumothorax is rated according 
to a general rating formula for restrictive lung disease.  
See 38 C.F.R. § 4.97.  Under this formula, the disability 
rating assigned is a function of spirometric values for 
certain values generated by pulmonary function testing.  
Where an FEV-1 is 71 to 80 percent of what is predicted, the 
FEV-1 to FVC ratio is 71 to 80 percent or the DLCO is 66 to 
80 percent of the predicted value, a 10 percent rating is 
appropriate.  Where the FEV-1 or the FEV-1 to FVC ratio is 56 
to 70 percent of the predicted value, or the DLCO is 56 to 65 
percent, a 30 percent rating is to be assigned.  Where the 
FEV-1, the FEV-1 to FVC ratio or the DLCO is 40 to 55 percent 
of the predicted value, or there is maximum oxygen 
consumption of 15 to 20 milliliters/kilogram/minute (with 
cardiorespiratory limit), a 60 percent rating is appropriate.  
Where the FEV-1, the FEV-1 to FVC ratio, or the DLCO is 40 
percent of the predicted value, or the maximum exercise 
capacity is less than 15 milliliters per kilogram per minute 
of oxygen consumption (with cardiac or respiratory 
limitation), or cor pulmonale (right heart failure), right 
ventricular hypertrophy, or pulmonary hypertension (shown by 
Echo or cardiac catheterization) or episode(s) of acute 
respiratory failure or requires oxygen therapy, a 100 percent 
disability rating is warranted.  Also, a 100 percent is 
assigned for pleurisy with emphysema, with or without 
pleurocutaneous fistula, until resolved.  The rating code 
provides also that following episodes of total spontaneous 
pneumothorax, a rating of 100 percent shall be assigned as of 
the date of hospital admission and shall continue for three 
months from the first day of the month after hospital 
discharge.

After careful review of the record in light of the above 
criteria, the Board finds that the evidence does not support 
assignment of an evaluation in excess of the currently 
assigned 30 percent evaluation for the veteran's service-
connected pulmonary disability. 

As to the application of the criteria prior to October 1996, 
the Board notes that the veteran has not experienced frequent 
attacks.  In this regard, the Board notes that while an 
October 1994 VA physician's assessment included multiple 
episodes of bronchitis and several episodes of pneumonia as 
sequelae of the service-connected disability, the veteran 
actually reported only one episode of pneumonia in the 
previous five years.  Moreover, the veteran's medical records 
reflect no actual diagnosis pneumonia, and diagnoses of 
bronchitis only in December 1994 and April 1995 (then 
associated with smoking, but deemed to aggravate the service-
connected condition), and in March 1999.  Further, in April 
1997, the veteran indicated that his last asthma attack was 
about 4 years previously.  While the veteran also was seen 
for COPD in February 1999 and flu like symptoms in May 1999, 
neither diagnosis was then, or has been, associated with the 
service-connected disability at issue.  

Moreover, while the veteran's complaints have included 
fatigue and the inability to walk for extended distances 
without experiencing shortness of breath, there has been no 
objective evidence of actual pulmonary or respiratory 
impairment associated with such assertions.  Although the 
veteran complained of experiencing pain and fatigue on 
outpatient treatment in 1992 and 1993, no findings pertaining 
the service-connected disability were then made.  Likewise, 
although the veteran complained of burning pain in chest 
exacerbated by coughing and movement, the examiner noted that 
the chest was then clear to percussion and auscultation.  
Similar complaints and findings were noted in March 1995, 
April 1997, and June 1999.  

The Board acknowledges that, in addition to the findings 
noted above, the medical evidence has revealed a prolonged 
expiratory phase, increased density of the pleural 
reflection, and volume loss in the left upper lung zone; and 
that the veteran uses inhalers one to two times per day.  
However, such impairment is contemplated in the current 30 
percent evaluation.  In the absence of frequent attacks, 
marked dyspnea on exertion between attacks with temporary 
relief with medication and no more than light labor, the 
Board must conclude that the veteran's disability picture 
does not meet the criteria for the next highest disability 
evaluation under the former criteria.

As regards the revised criterion, which is based only upon 
specific pulmonary function test results, the Board finds 
that the criteria for the next higher, 60 percent, evaluation 
likewise are not met.  Applying the current criteria to the 
evidence developed since the October 1996 revisions, the 
Board notes that the pulmonary function test performed in May 
1999 revealed an FEV-1 that was 66.5 percent of the predicted 
value.  The FEV-1 to FVC ratio was reported as 64 percent of 
the actual value.  These do not meet the criteria for 
assignment of a 60 percent disability rating, nor do they 
"more nearly approximate" these criteria.  See 38 C.F.R. § 
4.7.  Likewise, there is no evidence pre-dating the revisions 
that suggests otherwise.  As noted above, pulmonary function 
testing in October 1994 revealed an FEV-1 that was 58 percent 
of predicted; this is consistent with the criteria for a 30 
percent evaluation.  Moreover, pulmonary function testing 
performed after October 1994 (but prior to the September 1995 
date of receipt of the report) revealed an FEV-1 that was 68 
percent of predicted, and an FVC that was 79 percent of 
predicted.  Clearly, this evidence is not indicative of a 
higher evaluation under the revised criteria.  

In the absence of evidence of more frequently occurring 
and/or severe symptomatology, the Board finds that there 
simply is no basis for assignment of more than a 30 percent 
evaluation under either the former or revised schedular 
criteria.

The Board also finds no evidence that the veteran's service-
connected disability reflects so exceptional or unusual a 
disability picture so as to warrant the assignment of an 
evaluation in excess of 30 percent on an extra-schedular 
basis. There is no showing that the disability under 
consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), has warranted frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 157, 158-59 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 98 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

For all the foregoing reasons, the claim for a higher 
evaluation for the veteran's service-connected disability 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

An evaluation in excess of 30 percent for postoperative 
residuals of left thoracotomy for recurrent spontaneous 
pneumothorax with emphysematous changes by X-ray is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


